  8:19-cv-00252-BCB-SMB Doc # 123 Filed: 12/28/20 Page 1 of 2 - Page ID # 693



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                        Plaintiff,                                   8:19CV252

        vs.                                                 SECOND AMENDED FINAL
                                                              PROGRESSION ORDER
SCOTT FRAKES, Director of the Department of
Corrections, in his individual and official
capacity; BRIAN GAGE, former Warden of the
Tecumseh State Correctional Institute, in his
individual capacity; DIANE J. SABATKA-
RINE, former Deputy Director of Institutions,
now Chief of Operations, in her individual
capacity; RANDY T. KOHL, former Director of
Health Services at Department of Correctional
Services; JEFFREY A. DAMME, Medical
Doctor, in his individual capacity; CORRECT
CARE SOLUTIONS, LLC, CHRISTOPHER
ULRICH, former Sergeant at Department of
Corrections, was Acting Lieutenant of Tecumseh
State Correctional Institute, in his individual
capacity; CRYSTAL REMPEL, former Corporal
at Department of Corrections, was Acting Yard
Supervisor of Tecumseh State Correctional
Institute, in her individual capacity; LUCAS
ROEDE, former Corrections Officer at
Department of Corrections Tecumseh State
Correctional Institute, in his individual capacity;
SARAH GLASS, former Unit Case Worker at
Department of Corrections, Tecumseh State
Correctional Institute, in her individual capacity;
and SONNY STEELE, former Unit Case Worker
at Department of Corrections, Tecumseh State
Correctional Institute, in his individual capacity;

                        Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Progression
Order Deadlines. (Filing No. 121.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Courts previous final progression orders
remain in effect, and in addition to those provisions, progression shall be amended as follows:

        1)      The Pretrial Conference and Trial will not be set at this time.       The status
                conference presently scheduled for May 4, 2021 is canceled. A status conference
                to discuss case progression, the parties’ interest in settlement and the pretrial
                conference and trial settings will be held with the undersigned magistrate judge
                on June 29, 2021 at 3:00 p.m. by telephone. Counsel shall use the conferencing
                instructions assigned to this case to participate in the conference. (Filing No.
                109.)
  8:19-cv-00252-BCB-SMB Doc # 123 Filed: 12/28/20 Page 2 of 2 - Page ID # 694



         2)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the defendant(s):                        March 15, 2021

         3)       The deposition deadline is June 29, 2021.

                      a. The maximum number of depositions that may be taken by the plaintiffs
                         as a group and the defendants as a group is 10.

                      b. Depositions will be limited by Rule 30(d)(1), except as follows: The
                         parties agree to advance all related costs of their own expert witnesses’
                         preparation prior to being deposed by the other side, and to pay reasonable
                         expert fees only for time spent deposing the other side’s experts in arrears.

         4)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 24, 2021.

         5)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 3, 2021.

         6)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         7)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         8)       All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge, including all requests for changes of
                  trial dates. Such requests will not be considered absent a showing of due diligence
                  in the timely progression of this case and the recent development of
                  circumstances, unanticipated prior to the filing of the motion, which require that
                  additional time be allowed.
         Dated this 28th day of December, 2020.
                                                               BY THE COURT:

                                                               s/ Susan M. Bazis
                                                               United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
